The offense is the unlawful possession of equipment for the manufacture of intoxicating liquor; punishment fixed at confinement in the penitentiary for one year.
The recognizance recites that the appellant was convicted of the offense of "possessing a still." It does not state whether it was a still for manufacturing intoxicating liquor or for what purpose it was used. A recognizance, to give jurisdiction to this court where the accused is released, is required by statute to describe the offense. See Art. 903, C. C. P. Unless the offense is described in the recognizance, the appeal must be dismissed. See Hardin v. State, 36 Tex.Crim. Rep.; McKey v. State, 87 Tex.Crim. Rep.; Singleton v. State, 87 Tex. Crim. 302; and other cases collated in Vernon's Tex.Crim. Stat., Vol. 2, 1922 Supplement, p. 2628.
Upon the motion of the State, the appeal is dismissed.
Dismissed.
                     ON MOTION TO REINSTATE.